Citation Nr: 1421113	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  03-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for an allergic reaction to pneumonia vaccine.

4.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1977 to December 1980 and then was a member in the United States Army Reserve.  There is no allegation that the Veteran's disabilities are related to the Reserve membership.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The claim was previously remanded in February 2006, February 2007, and March 2009.  The Board denied the service connection back claim in May 2010.  Subsequently, the United States Court of Appeals for Veterans Claims (Court) issued a May 2011 Order vacating the May 2010 decision consistent with an April 2011 joint motion for remand.  Subsequently, the Board remanded the claim in November 2011.

At that time additional issues were remanded for promulgation of a statement of the case.  That was done, and in a subsequent substantive appeal, the Veteran limited his appeal to issues 2-4 on the title page.  In that document he requested a Travel Board hearing as to those issues.  Issue number 1 is in need of additional development, and will be remanded as set forth below.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  The Virtual VA paperless claims processing system contains additional VA treatment records for the period from June 2012 to June 2013.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As to the service connection low back issue, in the prior remand in November 2011, the Board remanded this claim for additional development including obtaining a VA spine examination and opinion as to the etiology of any current low back disability.  The Board requested that the VA examiner express an opinion as to whether it was at least as likely as not that any current low back disability was etiologically related to any incidents during service.  If the VA examiner did not find this relationship, the Board asked the examiner to express an additional opinion as to whether there is clear and unmistakable evidence that the Veteran's low back disability preexisted service and if so whether a preexisting low back disability was permanently increased during service beyond the natural progression of the disability.  Unfortunately, the June 2012 VA examiner did not address the second question after initially expressing a negative etiological opinion.  An additional remand is therefore necessary in this case as to this issue.

As to the other issues, the Veteran has requested a Travel Board hearing, as noted by the Representative.  That matter should be addressed first, and the Veterans Law Judge that conducts that hearing can thereafter, decide if further clarification with regard to the recent examination is indicated or whether there are outstanding records to obtain.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing as to all issues on appeal, in accordance with applicable procedures.  If appellant decides not to have a hearing, the request should be withdrawn at the RO.  If the request is withdrawn, the most recent informal hearing should be reviewed and further addendum to the most recent examination should be conducted as to pre-existing impairment.  The case should be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



